J. S66045/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                   v.                     :
                                          :
IVAN BOLSHAKOV,                           :          No. 1063 EDA 2018
                                          :
                        Appellant         :


           Appeal from the Judgment of Sentence, March 5, 2018,
             in the Court of Common Pleas of Delaware County
              Criminal Division at No. CP-23-CR-0001834-2017


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED MAY 13, 2019

      Ivan Bolshakov appeals from the March 5, 2018 judgment of sentence

entered in the Court of Common Pleas of Delaware County after a jury

convicted him of simple assault, retail theft, and possession of drug

paraphernalia.1 The trial court sentenced appellant to a term of incarceration

of one day to two years less one day on the simple assault conviction, followed

by a two-year probationary term for the remaining convictions.2 We remand.

      The record reflects that following imposition of sentence, appellant did

not file post-sentence motions. Appellant did, however, file a timely notice of




1 18 Pa.C.S.A. §§ 2701(a)(4) and 3929(a)(1), and 35 P.S. § 780-113(a)(32),
respectively.

2 We note that at the time of sentencing, the trial court found appellant eligible
for parole and immediately paroled appellant.
J. S66045/18

appeal. The trial court ordered appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). In lieu of filing a

Rule 1925(b) statement, and in accordance with Pa.R.A.P. 1925(c)(4),

counsel filed a statement of intent to file an Anders brief.3 The trial court

then filed a Rule 1925(a) opinion stating that it did not identify any issue of

arguable merit, but that in accordance with Anders’ procedure, it would await

this court’s determination. (Trial court opinion, 6/26/18 at 2.)

      Upon review of counsel’s Anders brief and petition to withdraw, we

concluded that counsel failed to comply with Anders and denied counsel’s

petition. Commonwealth v. Bolshakov, No. 1063 EDA 2018, unpublished

memorandum (Pa.Super. filed February 6, 2019). We instructed counsel to

file either a compliant Anders brief or an advocate’s brief within 30 days, at

which time we afforded the Commonwealth 30 days to respond. Appellant’s

counsel timely filed an advocate’s brief, and the Commonwealth filed a timely

response. In his brief, appellant raises the following issue:

            The Commonwealth failed to produce sufficient
            evidence that [appellant] committed the offense of
            Simple Assault pursuant to 18 Pa.C.S.A. § 2701(a)(4)
            because the circumstances of the case and his limited
            understanding of the English language raises doubt
            that he had the requisite mens rea to intentionally or
            knowingly commit the acts charged.

Appellant’s brief at 7.




3Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).


                                     -2-
J. S66045/18

      Because we do not have the benefit of the trial court’s reasoning in

relation to the sufficiency of the evidence challenge that appellant raises, we

remand this case for the preparation of a Rule 1925(a) opinion to be filed

within 30 days of the date of this Memorandum.

      Case remanded. Jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 5/13/19




                                     -3-